  Case 18-20760       Doc 77   Filed 08/13/20 Entered 08/14/20 08:46:47              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     18-20760
Prince C Ajaere                              )
                                             )                Chapter: 13
                                             )
                                                              Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                                  Order Modifying Automatic Stay

        This cause coming before the Court upon the Motion of Toyota Motor Credit Corporation to
Modify the Automatic Stay pursuant to Section 362 of the Bankruptcy Code and for Relief from the Co-
Debtor Stay pursuant to Section 1301, due notice having been given, and the Court being fully advised
in the premises,

 IT IS HEREBY ORDERED:

   1. That the Motion of Toyota Motor Credit Corporation to Modify Automatic Stay is granted as set
forth herein.

  2. The automatic stay is modified so as to not restrain Toyota Motor Credit Corporation from
pursuing nonbankruptcy remedies with respect to one 2016 TOYOTA CAMRY - VIN
4T1BD1FK2GU194623 and co-Debtor, Ajaere Investment Corp.

   3. That notwithstanding anything to the contrary in Fed. R. Bankr. P. 4001(a)(3), this Order will be
effective immediately.

                                                          Enter:


                                                                   Timothy A. Barnes
Dated: August 13, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Molly Slutsky Simons (OH 0083702)
 Sottile & Barile, Attorneys at Law
 394 Wards Corner Road, Suite 180
 Loveland, OH 45140
 Phone: (513) 444.4100
 bankruptcy@sottileandbarile.com
